This case comes here by direct appeal from the district court of Fremont County. It is quite similar in its facts and law involved with our case No. 1916, Hudson Oil Company v. The Board of County Commissioners of Fremont County, Wyoming, 49 Wyo. 1,52 P.2d 683. That case was one wherein review was sought of a judgment of said district court which declined to allow plaintiff, the Hudson Oil Company, aforesaid, any recovery for certain taxes alleged to have been illegal and wrongfully collected from and paid by it under protest to the County Treasurer of Fremont County. In the instant case a recovery was allowed. In the earlier case we felt obliged to reverse the action of the district court aforesaid in order to conform to certain rulings of the national Supreme Court hereinafter mentioned.
Since the opinion in that case was filed the personnel of the Supreme Court of the United States has changed and with that change has come a change in the views of that Court on questions of law such as were presented and controlled our action in case No. 1916, supra. In Helvering v. Mountain Producers Corporation,303 U.S. 376, 58 S. Ct. 623, 82 L. Ed. 907, the previous cases of Gillespie v. Oklahoma, 257 U.S. 501, 42 S. Ct. 171, 66 L. Ed. 338, and Burnet, Commissioner of Internal Revenue, v. Coronado Oil 
Gas Co., 285 U.S. 393, 52 S. Ct. 443, 76 L. Ed. 815, which in large measure supplied the basis for the opinion in our case No. 1916, supra, have been expressly overruled. This reversal of rulings was due to these earlier decisions being, as stated in the Mountain Producers Corporation case, "out of harmony with correct principle" *Page 205 
when inquiry was "pressed * * * * in the light of the expanding needs of state and nation." The effect of the decision of the national court in the Mountain Producers Corporation case upon earlier decisions of that tribunal is to some extent reviewed in the dissenting opinion therein of Mr. Justice Butler, concurred in by Mr. Justice McReynolds.
Since the national court of last resort on federal law has, as indicated above, reversed its own rulings and since this court is in duty bound, as best it can, to follow the latest expression of that court on such questions, we are obliged to overrule the decision made in case No. 1916, supra, and consequently reverse the ruling of the district court of Fremont County in the case at bar, which undoubtedly followed our earlier decision. An order to that effect will be entered, remanding the cause for further proceedings not inconsistent with this opinion.
Reversed and remanded.
KIMBALL and BLUME, JJ., concur.